MEMORANDUM OPINION
BUSSEY, Judge:
This matter comes on application of Frank Culbertson under a pleading styled “Petition for a Writ of Habeas Corpus Ad Prosequendum,” but the prayer for relief requests an order of this Court directing the dismissal of charges pending against him in the Special Sessions Court of Garfield County.
Since petitioner has not complied with the rules set forth in Dodd v. County Attorney of Beaver County, Okl.Cr., 416 P.2d 181, the relief prayed for is accordingly denied. Writ denied
NIX P. J. and BRETT, J., concur.